Citation Nr: 1648025	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-33 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 0 percent for right ear hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J. P., and J. G.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2016, the Veteran and friends J .P. and J. G. testified at a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record.  

A request for entitlement to a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased rating claim.  The Veteran has contended during the pendency of the appeal that he is unable to work due to his service-connected PTSD.  Thus, although the issue of entitlement to a TDIU has not been addressed previously as part of the claim for an increased rating, the Board finds that it has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for left ear hearing loss, obstructive sleep apnea, and erectile dysfunction; a higher initial rating for right ear hearing loss; an increased rating for PTSD; and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The evidence both supporting and weighing against a finding that the Veteran's tinnitus is related to service is in relative equipoise.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An alternative method of establishing in-service presence and causal relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as tinnitus.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  That presumption is rebuttable by probative evidence to the contrary.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  

The Veteran's service personnel records indicate that he served as a tank crewman.  VA has conceded that he underwent acoustic trauma during service, having already granted service connection for right ear hearing loss.

In an August 2011 VA audiology examination report, the Veteran reported experiencing the onset of tinnitus one year prior to the examination.  After the examination, the examiner diagnosed tinnitus, and opined that the condition was less likely than not related to service because it did not appear until 41 years after the Veteran's last incident of in-service noise exposure.  

At the July 2016 videoconference hearing, the Veteran stated that he remembered experiencing tinnitus for years, particularly right after separation from service. 

The Veteran is competent to report both in-service noise exposure and the onset of tinnitus symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In the August 2011 VA audiology examination report, the VA examiner indicated that the Veteran's diagnosed tinnitus was not at least as likely as not related to service primarily because the Veteran stated that the disability began decades after service.  However, at the July 2016 videoconference hearing, the Veteran indicated that he misspoke when discussing his symptoms with the examiner, stating that the disorder began soon after separation from service.  Considering the noted acoustic trauma during service and the Veteran's testimony, indicating onset of symptoms soon after the trauma, the Board finds that the evidence weighing for and against the claim is in relative equipoise.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus is related to service and service connection is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Regarding the issue of service connection for obstructive sleep apnea, the Veteran claims that he experienced sleep disturbance symptoms during service.  Currently, he has been diagnosed with sleep apnea.  A remand is necessary to schedule an examination to determine the etiology of the claimed disability.  

Regarding the claim for service connection for erectile dysfunction, the RO denied the Veteran's claim due to the lack of a diagnosis.  Recent VA treatment records include notations indicating the prescription of medication for erectile dysfunction.  A remand is necessary to schedule an examination to determine the etiology of the claimed disability.  

Regarding the claim for a higher initial rating for right ear hearing loss, the Veteran claims that his hearing in both ears has worsened since the most recent VA audiology examination, performed in August 2011.  Regarding the claim for service connection for left ear hearing loss, in the August 2011 VA audiology examination report, a VA examiner found that, while the Veteran had some degree of hearing loss in the left ear, the hearing loss symptomatology was not of sufficient severity to constitute a disability for VA purposes.  38 C.F.R. § 3.385 (2016).  As the Veteran claims his hearing has worsened since that examination, which was conducted over five years ago, a remand is necessary to schedule a VA audiology examination to determine the current severity of right ear hearing loss and the etiology of left ear hearing loss.

Regarding the claim for an increased rating for PTSD, the Veteran claims that the disability has worsened since the most recent VA psychiatric examination.  A remand is necessary to schedule an examination to determine the current severity of the claimed disability.  

As the claim for entitlement to a TDIU is inextricably intertwined with the other issues on appeal, it must be remanded as well.  

Accordingly, those claims are REMANDED for the following action:

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the claimed disabilities.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record. 

2.  Schedule the Veteran for a VA audiology examination to determine the severity of right ear hearing loss and the etiology of any left ear hearing loss.  All required tests should be conducted.  The examiner is requested to review the claims file and note that review in the report.  In reviewing the file, the examiner should note that VA has determined that the Veteran experienced in-service acoustic trauma.  After a review of the evidence, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left ear hearing loss is related to service or any incident of active service, to include in-service acoustic trauma.  

3.  Schedule the Veteran for a VA examination with a qualified examiner with experience in treating sleep disorders to determine the etiology of any sleep apnea.  All required tests should be conducted.  The examiner must review the claims file and note that review in the report.  After a review of the evidence, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed sleep apnea is related to service or any incident of active service, to include the Veteran's reported in-service sleep disturbances.

4.  Schedule the Veteran for a VA examination with a qualified examiner to determine the etiology of claimed erectile dysfunction.  All required tests should be conducted.  The examiner must review the claims file and note that review in the report.  After a review of the evidence, the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that any diagnosed erectile dysfunction is related to service or any incident of active service?  

(b)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed erectile dysfunction was caused by service-connected diabetes mellitus or PTSD?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed erectile dysfunction has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus or PTSD?  

5.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the current severity of PTSD.  The examiner must review the claims file and that review should be noted in the report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis.  Finally, the examiner should describe the impact of the Veteran's service-connected psychiatric disability on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


